RABINOWITZ, Justice,
concurring in part and dissenting in part.
I agree with the majority’s conclusion that the superior court did not lack subject-matter jurisdiction over this proceeding. However, I disagree with the court’s holding that J.C.’s motion to modify the dissolution decree to delete his obligation to pay child support was untimely. Although J.C.’s motion was indeed filed more than one year after the judgment was entered, and therefore relief under Rule 60(b)(3) was properly denied, the superior court should have treated the motion as an independent action. In this regard I disagree with the majority that the independent action must be maintained in a separate proceeding. Providing M.L.C. is not prejudiced by a decision to address the Rule 60(b) motion as if it had been brought as an independent *1354action, the superior court should proceed in that manner.1
We set out the requirements for maintenance of an independent action in Anderson v. State, Dept. of Highways, 584 P.2d 537 (Alaska 1978). It is available “only under unusual and exceptional circumstances” and the indispensable elements of such an action are as follows:
(1) a judgment which ought not, in equity and good conscience, to be enforced;
(2) a good defense to the alleged cause of action on which the judgment is founded;
(3) fraud, accident, or mistake which prevented the defendant in the judgment from obtaining the benefit of his defense;
(4) the absence of fault or negligence on the part of the defendant; and (5) the absence of any adequáte remedy at law. 11 C. Wright & A. Miller, Federal Practice and Procedure: Civil § 2868, at 238 (1973), quoting National Sur. Co. of New York v. State Bank of Humboldt, 120 F. 593, 599 (8th Cir.1903).
584 P.2d at 540 n. 6. I am persuaded by the record before the court that J.C. could successfully argue that these prerequisites had been satisfied. Therefore, I would remand the case to the superior court for a determination of whether M.L.C. would be unduly prejudiced by a “conversion” of the 60(b) motion into an independent action and, then, if appropriate, for an entry of findings on the question of whether J.C.’s action satisfies the Anderson criteria.

. See Bankers Mortgage Co. v. United States, 423 F.2d 73, 77 n. 7 (5th Cir.), cert. denied, 399 U.S. 927, 90 S.Ct. 2242, 26 L.Ed.2d 793 (1970), where the court said: “Inhere the adverse party is not prejudiced an independent action for relief may be treated as a 60(b) motion, and conversely, a 60(b) motion may be treated as the institution of an independent action.” See also 7 J. Moore & J. Lucas, Moore’s Federal Practice, ¶¶ 60.38[3], 60.42 (2d ed. 1982); 11 C. Wright and A. Miller, Federal Practice and Procedure: Civil § 2868 at 244 (1973) (party not bound by the label he puts on his papers; motion may be treated as independent action or vice versa as appropriate).